DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status

2.	The response filed on 08/01/2022 has been entered and made of record.
3.	Claims 1, 6, 12, 17, 23, 34, 38 and 51 have been amended.
4.	Claims 8, 15, 18-20, 25, 30-33, 35-37, 41-50 and 52-74 have been previously cancelled.
5.	Claims 1-7, 9-14, 16-17, 21-24, 26-29, 34, 38-40 and 51 are currently pending.

                                                     Response to Arguments
6.	The applicant's arguments filed on 08/01/2022 regarding claims 1-7, 9-14, 16-17, 21-24, 26-29, 34, 38-40 and 51 have been fully considered but are moot in view of the new ground(s) of rejection. The rejection has been revised and set forth below according to the amended claims.

       Statement of Substance of Interview 
7.	Applicant’s representative requested to initiate the interview prior to filing the official response and attempted to explain how the amendments to the claims differs from the cited prior art as stated in applicant remarks filed in the Response. Agreement was reached to reconvene upon receiving the formal response if the current cited prior arts still meet the amended limitations (Applicant initiated interview summary dated 05/24/2022). Examiner contacted Applicant’s representative to reconvene the interview according to the agreement and both parties discussed potential amendments and allowable subject matter related to dependent claims 7 and 12. No specific agreement was reached (Examiner initiated interview dated 08/25/2022). 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2, 3, 4, 5, 6, 10, 16, 17, 21, 22, 23, 27, 34, 38, 39, 40 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/1311264 A1, hereinafter “WO’264” in view of FEHRENBACH et al. (US 2020/0092685 A1), hereinafter “Fehrenbach”.
Regarding claim 1, WO’264 discloses a method for wireless communications by a node (Figs. 1-5, Semi-persistent Scheduling procedure), comprising: 
configuring one or more groups of user equipments (UEs) (Fig. 4, page 13, line 16-23; page 15, line 16-25, group configuration- group-SPS-C-RNTI) with one or more semi- persistent scheduling (SPS) resources (Fig. 4, page 13, line 16-23; page 15, line 16-25, content of group SPS: resource position index, resource granularity index, UL feedback resource configuration for group SPS release, UL feedback position index), wherein a group of UEs of the one or more groups of UEs includes at least a first UE and a second UE (Figs. 4-5, page 13, line 16-23; page 15, line 16-25, UEs allocated to a group for group SPS); 
sending a downlink control information (DCI) to activate a SPS resource of the SPS resources (Fig. 4, page 14, line 3-4; page 15, line 26-29,  sending one PDCCH to activate SPS group) for the groups of UEs of the one or more groups of UEs (Fig. 4, page 14, line 3-4; page 15, line 26-29,  SPS group by UEs); and 
transmitting data to the group of UEs using the SPS resource (Fig. 4, page 16, line 11-12, if all UEs are activated, the process advances to, in which group SPS transmission is carried out).
While WO’264 implicitly refers to “configuring the second UE to retransmit data of the node to the first UE; and transmitting data to the group of  UEs using the SPS resource” [Note: Assuming Arguendo that WO’264 does not explicitly disclose or strongly suggest: “configuring the second UE to retransmit data of the node to the first UE; and transmitting data to the group of  UEs using the SPS resource”], Fehrenbach from the same or similar field of endeavor explicitly discloses configuring the second UE to retransmit data of the node (Figs. 1, 7, paragraphs [0128], [0380], [0388], UE 11 be configured to relay a data packet and/or RRC control messages received from its serving eNB 13) to the first UE (Figs. 1, 7, paragraphs [0128], [0380], [0388], for example via a downlink shared channel 22A, 22B (e.g. PDSCH), and to transmit the data to other Group Member UEs 12A, 12B of its UE-Group 17 via the side link shared channel 21 (PSSCH)); and
transmitting data to the group of UEs (Figs. 2, 7, paragraphs [0020], [0282], [0284], [0380], [0393], [0406], reception of downlink data to group member UEs) using the SPS resource (Figs. 2, 7, paragraphs [0020], [0038], [0282], [0284], [0380], [0393], [0406], resource assignments (e.g. suggested patterns for Semi-Persistent Scheduling); schedule resources for using a downlink control channel (e.g. PDCCH)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “configuring the second UE to retransmit data of the node to the first UE; and transmitting data to the group of  UEs using the SPS resource” as taught by Fehrenbach, in the system of WO’264, so that it would provide a solution for an efficient communication between an eNB and one or more UEs within a radio network due to the excessive signaling overhead the message sizes need to be very limited, reducing the accuracy and the periodicity of the signaling supporting the centralized control (Fehrenbach, paragraph [0021]).

Regarding claim 2, WO’264 discloses the one or more SPS resources are configured via radio resource control (RRC) signaling (Fig. 4, page 14, line 3-4; page 15, line 26-29,  group configuration included in RRC signaling).

Regarding claim 3, WO’264 discloses the one or more SPS resources are configured with one or more associated group identifiers (IDs) (Fig. 4, page 14, line 3-4; page 15, line 26-29,  content of group SPS is including SPS group index, group-SPS-C-RNTI, resource position index, resource granularity index, UL feedback resource configuration for group SPS release, UL feedback position index).

Regarding claim 4, WO’264 discloses the DCI comprises a common DCI including a group SPS radio network temporary identifier (Group-SPS-RNTI) to activate the SPS resource for the group of UEs (page 14, line 3-4; page 15, line 26-29, PDCCH is either includes the SPS group index or scrambled with Group-SPS-C-RNTI to distinguish the SPS group by UEs).

Regarding claim 5, WO’264 discloses configuring the Group-SPS-RNTI via radio resource control (RRC) signaling (page 13, line 16-23; page 15, line 16-25, group configuration could be included in RRC signaling, for example in RRCConnectionReconfiguration; the group configuration could include SPS group index, group-SPS-C-RNTI, resource position index, resource granularity, UL feedback resource configuration for group SPS release, UL feedback position index).

Regarding claim 6, WO’264 in view of Fehrenbach disclose the method according to claim 4.
Fehrenbach further discloses sending radio resource control (RRC) signaling indicating a first subset of one or more UEs in the group of UEs and a second subset of one or more UEs in the group of UEs (Figs. 2, 7, paragraphs [0163], [0380], [0388], [0406], group configuration included in RRC signaling, for example in RRCConnectionReconfiguration), wherein the first subset of one or more UEs is configured to resend the data to the second subset of one or more UEs and wherein the second UE is in the first subset of one or more UEs and the first UE is in the second subset of one or more UEs (Figs. 2, 7, paragraphs [0163], [0380], [0388], [0406], according to an example, base station 13 may be configured to send broadcast information and/or radio resource control information to indicate its support of UEs 11 acting as a Group Manager in the cell and/or to provide configuration information to the Group Manager UE 11 and/or to Group Member UEs 12A, 12B supporting this functionality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “sending radio resource control (RRC) signaling indicating a first subset of one or more UEs in the group of UEs and a second subset of one or more UEs in the group of UEs, wherein the first subset of one or more UEs is configured to resend the data to the second subset of one or more UEs and wherein the second UE is in the first subset of one or more UEs and the first UE is in the second subset of one or more UEs” as taught by Fehrenbach, in the system of WO’264, so that it would provide a solution for an efficient communication between an eNB and one or more UEs within a radio network due to the excessive signaling overhead the message sizes need to be very limited, reducing the accuracy and the periodicity of the signaling supporting the centralized control (Fehrenbach, paragraph [0021]).

Regarding claim 10, WO’264 in view of Fehrenbach disclose the method according to claim 4.
Fehrenbach further discloses configuring a first subset of one or more UEs in the group of UEs with one or more identifiers of a second subset of one or more UEs in the group of UEs, wherein the first subset of one or more UEs are configured to resend the data to the second subset of one or more UEs (Figs. 2, 7, paragraphs [0163], [0380], [0388], [0406], Group Identity, which may also be referred to as a Group Identifier (Group ID), may serve to identify the UE Group 17 among other UE Groups that may also be present within the cell served by the base station 13; it may also be possible that each Group Member UE 12A, 12B of a UE Group may contain an individual Group Member ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “configuring a first subset of one or more UEs in the group of UEs with one or more identifiers of a second subset of one or more UEs in the group of UEs, wherein the first subset of one or more UEs are configured to resend the data to the second subset of one or more UEs” as taught by Fehrenbach, in the system of WO’264, so that it would provide a solution for an efficient communication between an eNB and one or more UEs within a radio network due to the excessive signaling overhead the message sizes need to be very limited, reducing the accuracy and the periodicity of the signaling supporting the centralized control (Fehrenbach, paragraph [0021]).

Regarding claim 16, WO’264 discloses sending a DCI to release the SPS resource (page 14, line 23-30, group based PDCCH release; PDCCH for the SPS group of the UEs).

Regarding claim 17, WO’264 discloses a method for wireless communications by a first user equipment (UE) (Figs. 1-4, Semi-persistent Scheduling procedure), comprising: 
receiving a configuration of one or more semi-persistent scheduling (SPS) resources (Fig. 4, page 13, line 16-23; page 15, line 16-25, content of group SPS resource) for a group of UEs including the first UE and a second UE (Fig. 4, page 13, line 16-23; page 15, line 16-25, group configuration- group-SPS-C-RNTI); 
receiving a downlink control information (DCI) from a node activating one of the one or more SPS resources (Fig. 4, page 14, line 3-4; page 15, line 26-29,  PDCCH to activate this SPS group); and 
receiving data from the node using the activated SPS resource (Fig. 4, page 16, line 11-12, if all UEs are activated, the process advances to, in which group SPS transmission is carried out).
While WO’264 implicitly refers to “receiving data from the node using the SPS resource; and retransmitting the data to the second UE” [Note: Assuming Arguendo that WO’264 does not explicitly disclose or strongly suggest: “receiving data from the node using the SPS resource and retransmitting the data to the second UE”], Fehrenbach from the same or similar field of endeavor explicitly discloses receiving data from the node (Figs. 2, 7, paragraphs [0020], [0282], [0284], [0380], [0393], [0406], reception of downlink data to group member UEs) using the SPS resource (Figs. 2, 7, paragraphs [0020], [0038], [0282], [0284], [0380], [0393], [0406], resource assignments (e.g. suggested patterns for Semi-Persistent Scheduling); schedule resources for using a downlink control channel (e.g. PDCCH)); and 
retransmitting data of the node (Figs. 1, 7, paragraphs [0128], [0380], [0388], UE 11 be configured to relay a data packet and/or RRC control messages received from its serving eNB 13) to the second UE (Figs. 1, 7, paragraphs [0128], [0380], [0388], for example via a downlink shared channel 22A, 22B (e.g. PDSCH), and to transmit the data to other Group Member UEs 12A, 12B of its UE-Group 17 via the side link shared channel 21 (PSSCH))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving data from the node using the SPS resource; and retransmitting the data to the second UE” as taught by Fehrenbach, in the system of WO’264, so that it would provide a solution for an efficient communication between an eNB and one or more UEs within a radio network due to the excessive signaling overhead the message sizes need to be very limited, reducing the accuracy and the periodicity of the signaling supporting the centralized control (Fehrenbach, paragraph [0021]).

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Regarding claim 34, WO’264 discloses a method for wireless communications by a first user equipment (UE) (Figs. 1-4, Semi-persistent Scheduling procedure), comprising: 
receiving a configuration of one or more semi-persistent scheduling (SPS) resources (Fig. 4, page 13, line 16-23; page 15, line 16-25, content of group SPS resource) for a group of UEs including the first UE and a second UE (Fig. 4, page 13, line 16-23; page 15, line 16-25, group configuration- group-SPS-C-RNTI).
While WO’264 implicitly refers to “monitoring the one or more SPS resources for a data transmission from a base station (BS); and receiving a retransmission of the data from the first UE”, Fehrenbach from the same or similar field of endeavor explicitly discloses monitoring the one or more SPS resources (Figs. 2, 7, paragraphs [0020], [0038], [0282], [0284], [0380], [0393], [0406], resource assignments (e.g. suggested patterns for Semi-Persistent Scheduling)) for a data transmission from a base station (BS) (Figs. 2, 7, paragraphs [0020], [0282], [0284], [0380], [0393], [0406], reception of downlink data from base station).
and receiving a retransmission of the data from the first UE (Figs. 1, 7, paragraphs [0128], [0380], [0388], Group Manager UE 11 may be configured to relay a data packet and/or RRC control messages received from its serving eNB 13, for example via a downlink shared channel 22A, 22B (e.g. PDSCH), and to transmit the data to other Group Member UEs 12A, 12B of its UE-Group 17 via the side link shared channel 21 (PSSCH))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “monitoring the one or more SPS resources for a data transmission from a base station (BS); and receiving a retransmission of the data from the first UE” as taught by Fehrenbach, in the system of WO’264, so that it would provide a solution for an efficient communication between an eNB and one or more UEs within a radio network due to the excessive signaling overhead the message sizes need to be very limited, reducing the accuracy and the periodicity of the signaling supporting the centralized control (Fehrenbach, paragraph [0021]).

Regarding claim 38, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

Regarding claim 39, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 40, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 51, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

10.	Claims 7, 12, 13, 14, 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/1311264 A1, hereinafter “WO’264” in view of FEHRENBACH et al. (US 2020/0092685 A1), hereinafter “Fehrenbach” in view of AYAZ et al. (US 2021/0377993 A1), hereinafter “Ayaz”.
Regarding claim 7, WO’264 in view of Fehrenbach disclose the method according to claim 4.
Neither WO’264 nor Fehrenbach explicitly discloses “sending radio resource control (RRC) signaling indicating the UEs in the group, wherein the DCI further includes one or more identifiers of one or more UEs in the group of UEs   that are intended targets of the data”.
However, Ayaz from the same or similar field of endeavor discloses sending radio resource control (RRC) signaling indicating the UEs in the group, wherein the DCI further includes one or more identifiers of one or more UEs in the group of UEs   that are intended targets of the data (Figs. 1, 2, paragraphs [0058], [0101], [0256], [0271], [0277]-[0279], RRC message including all the parameters that is exchanged with multi-hop DCI information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “sending radio resource control (RRC) signaling indicating the UEs in the group, wherein the DCI further includes one or more identifiers of one or more UEs in the group of UEs   that are intended targets of the data” as taught by Ayaz, in the combined system of WO’264 and Fehrenbach, so that it would provide a new type of control information (e.g., in the form of downlink control information (DCI) configuration (i.e., the multihop DCI) and/or multihop Radio Resource Control (RRC) configuration) for multihop communication to reduce signaling overhead for the multihop communication (Ayaz, paragraph [0002]).
Regarding claim 12, WO’264 in view of Fehrenbach disclose the method according to claim 10.
Neither WO’264 nor Fehrenbach explicitly discloses “the DCI further includes at least one of: one or more identifiers of the one or more UEs of the second subset of one or more UEs or one or more identifiers of the one or more UEs of the second subset of one or more UEs”.
However, Ayaz from the same or similar field of endeavor discloses the DCI further includes at least one of: one or more identifiers of the one or more UEs of the second subset of one or more UEs or one or more identifiers of the one or more UEs of the second subset of one or more UEs (paragraphs [0271], [0277]-[0279], Multihop DCI (MH-DCI) content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the DCI further includes at least one of: one or more identifiers of the one or more UEs of the second subset of one or more UEs or one or more identifiers of the one or more UEs of the second subset of one or more UEs” as taught by Ayaz, in the combined system of WO’264 and Fehrenbach, so that it would provide a new type of control information (e.g., in the form of downlink control information (DCI) configuration (i.e., the multihop DCI) and/or multihop Radio Resource Control (RRC) configuration) for multihop communication to reduce signaling overhead for the multihop communication (Ayaz, paragraph [0002]).

Regarding claim 13, WO’264 in view of Fehrenbach disclose the method according to claim 1.
Neither WO’264 nor Fehrenbach explicitly discloses “receiving a DCI including an indication of an updated SPS resource”.
However, Ayaz from the same or similar field of endeavor discloses receiving a DCI including an indication of an updated SPS resource (Fig. 13, paragraph [0334], multi-hop DCI update message to the group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a DCI including an indication of an updated SPS resource” as taught by Ayaz, in the combined system of WO’264 and Fehrenbach, so that it would provide a new type of control information (e.g., in the form of downlink control information (DCI) configuration (i.e., the multihop DCI) and/or multihop Radio Resource Control (RRC) configuration) for multihop communication to reduce signaling overhead for the multihop communication (Ayaz, paragraph [0002]).

Regarding claim 14, WO’264 in view of Fehrenbach disclose the method according to claim 13.
WO’264 discloses configuring the group of UEs with a resource for providing an acknowledgment via radio resource control (RRC) signaling (page 14, line 31-32; page 15, line 16-25, UL feedback resource for a SPS group configured in RRC signaling).
Neither WO’264 nor Fehrenbach explicitly discloses “the DCI further includes one or more identifiers of the one or more UEs of the subset”.
However, Ayaz from the same or similar field of endeavor discloses the DCI further includes one or more identifiers of the one or more UEs of the subset (Figs. 2, 13, paragraphs [0256], [0334], MH-DCI carrying additional sidelink resources).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the DCI further includes one or more identifiers of the one or more UEs of the subset” as taught by Ayaz, in the combined system of WO’264 and Fehrenbach, so that it would provide a new type of control information (e.g., in the form of downlink control information (DCI) configuration (i.e., the multihop DCI) and/or multihop Radio Resource Control (RRC) configuration) for multihop communication to reduce signaling overhead for the multihop communication (Ayaz, paragraph [0002]).

Regarding claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 12.

11.	Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/1311264 A1, hereinafter “WO’264” in view of FEHRENBACH et al. (US 2020/0092685 A1), hereinafter “Fehrenbach” in view of Lee et al. (US 2018/0184439 A1), hereinafter “Lee”.
Regarding claim 9, WO’264 in view of Fehrenbach disclose the method according to claim 4.
Fehrenbach further discloses sending radio resource control (RRC) signaling indicating the UEs in the group (Figs. 2, 7, paragraphs [0163], [0380], [0388], [0406], radio resource control information to group manager UE and group member UEs).
Neither WO’264 nor Fehrenbach explicitly discloses “indicating, in a physical downlink shared channel (PDSCH) with the data, one or more identifiers of one or more UEs in the group of UEs that are intended targets of the data”.
However, Lee from the same or similar field of endeavor discloses indicating, in a physical downlink shared channel (PDSCH) with the data, one or more identifiers of one or more UEs in the group of UEs that are intended targets of the data (Fig. 5, paragraph [0109], SPS UE include: 1) the scheme of including a one-bit indicator in the DL data 514 transmitted upon SPS configuration and allocating the SPS-C-RNTI; 2) the scheme of including a one-bit indicator in the DL data 514 transmitted upon SPS configuration and setting the currently assigned C-RNTI to be used as the SPS-C-RNTI; or 3) the scheme of configuring an SPS-C-RNTI group distinct from the C-RNTI and designating an SPS-C-RNTI in the SPS-C-RNTI group in the DL data 514 in the SPS UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “indicating, in a physical downlink shared channel (PDSCH) with the data, one or more identifiers of one or more UEs in the group of UEs that are intended targets of the data ” as taught by Lee, in the combined system of WO’264 and Fehrenbach, so that it would diminish inter-UE collision or contention on the random access channel (RACH) results in power saving in low-power  cellular Internet of things (CIoT) devices (Lee, paragraph [0017]).

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.


12.	Claims 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/1311264 A1, hereinafter “WO’264” in view of FEHRENBACH et al. (US 2020/0092685 A1), hereinafter “Fehrenbach” in view of Li et al. (US 2022/0007403 A1), hereinafter “Li”.
Regarding claim 11, WO’264 in view of Fehrenbach disclose the method according to claim 10.
Neither WO’264 nor Fehrenbach explicitly discloses “the one or more identifiers of the second subset of the group of UEs comprise configured scheduling radio network temporary identifiers (CS-RNTIs) or SPS cell RNTIs (SPS-C-RNTIs)”.
However, Li from the same or similar field of endeavor discloses the one or more identifiers of the second subset of the group of UEs comprise configured scheduling radio network temporary identifiers (CS-RNTIs) or SPS cell RNTIs (SPS-C-RNTIs) (paragraph [0395], SL-BO-CS-RNTI, SL-GO-CS-RNTI, SL-UO-CS-RNTI, to scramble the CRC of the activation/deactivation DCI for BO, GO and UO respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the one or more identifiers of the second subset of the group of UEs comprise configured scheduling radio network temporary identifiers (CS-RNTIs) or SPS cell RNTIs (SPS-C-RNTIs)” as taught by Li, in the combined system of WO’264 and Fehrenbach, so that it would provide a selection of concepts in a simplified form relates to different sidelink resource configurations and allocation schemes (Li, paragraph [0010]).

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414